ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 15 INSURED BOND NUMBER Eaton Vance Management 00125110B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE March 31, 2011 September 1, 2010 to September 1, 2011 /s/ John T. Mulligan In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following: EV ETFS LLC o Eaton Vance Focused Growth Opportunities Fund o Eaton Vance Focused Value Opportunities Fund, each a series of: Eaton Vance Growth Trust o Parametric Structured Commodity Strategy Fund, a series of: Eaton Vance Mutual Funds Trust Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. RN1.0-00 (1/02)
